Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 June 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dr. & hond Sir.
Nantes June 19. 1779
This serves to inform you that I have this day Settled with Mr. Gourlade for the Deans Anchors in the following manner agreeable to your order Vizt:
  The anchors amount to as per bill 6445.18.—
  I have pd. the ballance due from me to the Commrs £2799.19.9
  
  



I have drawn on you at this date in favr.



M Gourlade 3 days do.
3645.18.3



£6445.18. 


This Ballance this Object and my account with the Commissioners.Doctor Franklin Paris.
